34 A.3d 774 (2012)
208 N.J. 590
In the Matter of Juhong J. CHA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-50 September Term 2011, 069683
Supreme Court of New Jersey.
January 25, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-206, concluding that JUHONG J. CHA of FORT LEE, who was admitted to the bar of this State in 2005, should be reprimanded for violating RPC 8.4(c) (conduct *775 involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JUHONG J. CHA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.